DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendment filed 9/15/2021:
While the examiner noted in the Advisory Action mailed 10/29/2021 that it is believed that the amendment presented under the After Final Consideration Program will overcome the USC 35 102 rejection of claim 1 recited in the Office Action mailed 06/15/2021, upon further reading and consideration the examiner realized an additional portion (embodiment shown in Figure 4A and 4B- see below) of the reference that teaches the limitation of claim 1. 
While the examiner notes the applicant’s specification discloses features that are not recited in claim 1, the limitation “a core that defines at least part of an end portion of the first cavity portion across the outer die and the inner die in a second orthogonal direction orthogonal to the opening/closing direction” could be amended to further clarify a core extending across the outer die and the inner die in a second orthogonal direction orthogonal to the opening/closing direction, and wherein the core defines at least part of an end portion of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tobita et al. (US10647038B2).
Regarding claim 1, Tobita teaches an injection molding device (embodiment Figure 4A) that is equipped with an outer die (concave surface mold 56 and movable side die set 55; Figure 4A) for molding an outer surface side of a molded product (outside of dome-type product in Figure 3) and an inner die (convex surface mold 53 and stationary side die set 51; Figure 4A) for molding an inner surface side of the molded product (inside of dome-type product in Figure 3), one of the outer die and the inner die moving in an opening/closing direction (see direction K in Figure 1B) relatively to another one of the outer die and the inner die that is fixed in the 
the injection molding device further comprising: 
a core (flash formation preventing member 64; Figure 4A) that defines at least part of an end portion of the first cavity portion across the outer die and the inner die in a second orthogonal direction orthogonal to the opening/closing direction and the first orthogonal direction, wherein 
the core is configured to be movable in the second orthogonal direction (see arrow in X-direction in Figure 4A; col 6 line 17-19) while defining the end portion across the outer die and the inner die in the mold clamping state (see modified Figure 4A (right) below), and to be engaged with the outer die with substantially no play in the second orthogonal direction ((flash formation preventing member 64 is engaged with the outer die via the gate 60; see col 4 line 33-36) while in the mold clamping state before molten resin is injected into the cavity (no resin injected into cavity in Figure 4A).


Regarding claim 2, Tobita teaches the injection molding die according to claim 1, wherein the core and the outer die are engaged with each other at a projection portion that is provided on one of the core and the outer die and that protrudes in the die opening/closing direction, and a recess portion that can have the projection portion fitted therein, that is provided in the other of the core and the outer die, and that is recessed in the die opening/closing direction (see modified Figure 1D below).

    PNG
    media_image5.png
    620
    675
    media_image5.png
    Greyscale

Regarding claim 5, Tobita teaches the injection molding die according to claim 1, wherein the core defines an end portion (resin receiving portion 65) of the first cavity portion in the die opening/closing direction (see double sided arrow in modified Figure 4B).

    PNG
    media_image6.png
    445
    276
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US10647038B2).
Regarding claim 3, the embodiment of Figure 4A and 4B of Tobita teaches the injection molding die according to claim 1, wherein the core defines at least part of the end portion of the first cavity portion in the first orthogonal direction (along width of part 652 in Figure 4B; see modified Figure 4B below). However, the embodiment of Figure 4A and 4B does not explicitly teach the core is attached, with a play in the second orthogonal direction, to a region of the inner die where the cavity is not formed. 
In the embodiment of Figure 2A and 2B, Tobita teaches the core is attached, with a play in the second orthogonal direction, to a region of the inner die where the cavity is not formed (see modified Figure 2B and col 5 line 65- col 6 line 2). The core being attached, with a play in the second orthogonal direction, to a region of the inner die where the cavity is not formed allows for flash to be formed on a runner that is cut off by gate cutting, rather than on the molded product itself, once the resin is injected into the cavity (col 6 line 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core of Tobita in the embodiment of Figure 4A and 4B be attached, with a play in the second orthogonal direction, to a region of the inner die where the cavity is not formed, as shown in the embodiment of Figure 2A and 2B, for the benefit of allowing flash to be formed on a runner that is cut off by gate cutting, rather than on the molded product itself.

    PNG
    media_image7.png
    430
    299
    media_image7.png
    Greyscale

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al.
(US10647038B2) in further view of Sorimoto et al. (JP2018114616A).
Regarding claim 4, modified Tobita teaches the injection molding die according to claim 3. However, modified Tobita does not explicitly teach the core is configured as a slide core that is movable in the first orthogonal direction.
In the same field of endeavor pertaining to injection mold devices with restraining means that engage with a mold die in a sliding manner, Sorimoto teaches the core (undercut processing mechanism 20) is configured as a slide core that is movable in the first orthogonal direction ([0032] The engaging claw 12 is formed so as to slide in the Z direction and engage with the engaging groove 26 of the holder 21 of the undercut processing mechanism 20; see
Figure 2 where Z direction taught by Sorimoto corresponds to first orthogonal direction). The sliding core taught by Sorimoto provides an attachment for a mold, which can increase an injection mold die versatility and reduce cost ([0008]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the core taught by modified Tobita to be a slide 
Regarding claim 6, Tobita teaches the injection molding die according to claim 5. However, Tobita does not explicitly teach the first cavity portion has a second cavity portion that corresponds to a relatively long undercut portion of the molded article and that extends in the second orthogonal direction from an end portion thereof in the die opening/closing direction toward the inner die side, the core has an inner core portion and an outer core portion that can be combined with each other in the second orthogonal direction in a dividable manner, and that define the second cavity portion together when combined with each other, the outer core portion is configured to be engaged with the outer die in the die clamping state with substantially no play in the second orthogonal direction, and a prohibitor that prohibits the inner core portion and the outer core portion from being divided from each other in the die clamping state is further provided.
In the same field of endeavor pertaining to injection mold devices with restraining means that engage with a mold die in a sliding manner, Sorimoto teaches the first cavity portion (see rectangle in modified Figure 2 below) has a second cavity portion that corresponds to a relatively long undercut portion of the molded article (undercut portion P1) and that extends in the second orthogonal direction (see circle in modified Figure 2 below) from an end portion thereof in the die opening/closing direction (see rectangle in zoomed in, modified Figure 2 below) toward the inner die side (movable mold 41), the core has an inner core portion (27) and an outer core portion (23+24) that can be combined with each other in the second orthogonal direction in a dividable manner (combined via hold piece 22; [0027] A projection 29 .

    PNG
    media_image8.png
    522
    319
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    522
    319
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    485
    483
    media_image10.png
    Greyscale

7 is rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US10647038B2) in further view of Sorimoto et al. (JP2018114616A) and Brown (US4556377A).
Regarding claim 7, Tobita modified with Sorimoto teaches the injection molding die according to claim 6. However, Tobita does not explicitly teach the prohibitor has a first hole portion that is formed through the inner core portion and that extends in the die opening/closing direction, a second hole portion that has an axial center coinciding with an axial center of the first hole portion with the inner core portion and the outer core portion combined with each other, that is formed through the outer core portion, and that extends in the die opening/closing direction, a positioning pin that is inserted into the second hole portion, and a spring that urges the positioning pin toward an opposite side of the first hole portion in the die opening/closing direction, and the positioning pin is configured to be inserted into the first hole portion against an urging force of the spring, by being pressed by the outer die, in the die clamping state.
In the same field of endeavor pertaining to injection molding devices with shifting mold portions that compensate for misalignment, Brown teaches the prohibitor (locking elements; see col 2 line 11) has a first hole portion (recess 79) that is formed through the inner core portion (locking ring 25) and that extends (dotted double arrow in modified Figure 1 below) in the die opening/closing direction (see col 8 line 32-33; double arrow in modified Figure 1 below; claim ), a second hole portion (spacing sleeve 71) that has an axial center coinciding with an axial center of the first hole portion with the inner core portion and the outer core portion combined with each other, that is formed through the outer core portion, and that extends in the die opening/closing direction, (see axial center in modified Figure 1 below; col 8 line 30-33), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the prohibitor taught by Tobita modified with Sorimoto with the prohibitor taught by Brown for the benefit of compensating mold misalignments due to thermal expansion.

    PNG
    media_image11.png
    579
    486
    media_image11.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US10647038B2) as applied to claim 1, and further in view of He (CN201755897U).
Regarding claim 8, Tobita teaches the injection molding die according to claim 1. However, Tobita fails to teach wherein the outer die is fixed in the opening/closing direction and the inner die is movable in the opening/closing direction.
In the same field of endeavor pertaining to an injection molding device, He teaches wherein the outer die is fixed (fixed template 3) in the opening/closing direction and the inner die is movable in the opening/closing direction (movable template 8). The injection molding device of He provides a reliable and stable de-moulding with a long service life ([0005] reliable and stable operation, long service life, sliding block is convenient to mount, simple mould structure).
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US10647038B2) as applied to claim 2, and further in view of Nakagawa et al. (US20100040720A1).
Regarding claim 9, Tobita teaches the injection molding device according to claim 2. However, Tobita fails to teach wherein the projection portion is a part of the core, and the recess portion is formed in the outer die, and the projection portion protrudes toward the outer die so as to be fitted in the recess portion of the outer die.
In the same field of endeavor pertaining to an injection molding device Nakagawa teaches wherein the projection portion is a part of the core, and the recess portion is formed in the outer die, and the projection portion protrudes toward the outer die so as to be fitted in the recess portion of the outer die (see modified Figure 1 below). The projection and recess portion ensures that a gap does not exist between the slide cores, therefore avoiding burr in the undercut portion of the molded article ([0017] gap does not exist between them. Moreover, the burr, step or the like does not exist in the undercut portion of the molded article).


    PNG
    media_image12.png
    306
    365
    media_image12.png
    Greyscale


Regarding claim 10, Tobita modified with Nakagawa teaches the injection molding device according to claim 9. However, Tobita modified with Nakagawa fails to teach wherein the projection portion is located in an end side from the first cavity portion in the second orthogonal direction.
In the same field of endeavor pertaining to an injection molding device Nakagawa teaches wherein the projection portion is located in an end side from the first cavity portion in the second orthogonal direction (see modified Figure 1 below).


    PNG
    media_image13.png
    394
    455
    media_image13.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743